Citation Nr: 1516115	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-00 961	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $783.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from February 1989 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 denial of a request for waiver by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is under the jurisdiction of the New Orleans, Louisiana, RO.

In March 2014, the Veteran testified before the undersigned by videoconference.  Unfortunately, a transcript of that hearing could not be produced.  The Veteran was notified that he was entitled to another hearing, since there was no hearing transcript.  The Veteran initially requested another hearing, but then withdrew the hearing request.  No further action is required to meet the duty to assist the Veteran.
 

FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested, and in March 2015, the Board received correspondence from the RO to the Veteran acknowledging the Veteran's request to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant provided a December 2014 statement requesting to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Susan J. Janec 
Acting 	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


